UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6053



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED TITUS SHULER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CR-96-13-BR, CA-99-106-7-BR)


Submitted:   June 9, 2000                  Decided:   June 28, 2000


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred Titus Shuler, Appellant Pro Se. Robert Edward Skiver, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Titus Shuler seeks to appeal the district court’s order

granting summary judgment in favor of the Government on his motion

filed under 28 U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

United States v. Shuler, Nos. CR-96-13-BR; CA-99-106-7-BR (E.D.N.C.

Nov. 30, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2